At the time of the hearing of the above-entitled matter it was stipulated by counsel for the respective parties herein that the decision rendered in the proceeding entitled, "In theMatter of the Application of Ruby Hunter for a Writ of HabeasCorpus, Crim. No. 544," ante, p. 285, [195 P. 76], should be decisive of the application in the proceeding herein; and, inasmuch as we find that the applications, and the points and contentions in relation thereto, are identical in both cases —
It is therefore ordered that upon the authority of the decision rendered in the proceeding entitled, "In the Matter ofthe Application of Ruby Hunter for a Writ of Habeas Corpus,
Crim. No. 544," ante, p. 285, [195 P. 76], the writ herein be discharged and the petitioner remanded.
Hart, J., and Burnett, J., concurred. *Page 804